EXAMINER’S COMMENT

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is US Patent Pub. Nos. 2012/0112392 and 2014/0246818 (both cited by Applicant).  The ‘392 Patent Pub discloses a gas spring assembly with a flexible spring member (4) with a spring chamber (9) and a restraining cylinder (5) disposed longitudinally along the flexible spring member.  See Figure.  The ‘818 Patent Pub discloses the use of a chemically bonded joint between a restraining cylinder (290) and the outside surface (278) of the flexible wall (218) of the flexible spring member (206).  See Figs. 3, 4; para. 0049-51 (dual cure-bonding).  However, the ‘818 Patent Pub does not further teach the newly added limitation from the Preliminary Amendment of a “first coating” that inhibits formation of the chemically bonded joint on other wall portions of the cylinder or other surfaces of the flexible wall.  For this reason, the claims are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        April 1, 2022